Citation Nr: 0940364	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-14 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for postoperative medullary 
carcinoma of the thyroid, to include as a result of exposure 
to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active military duty from November 1974 
to November 1994, including service in Vietnam.  

In June 2008 the Board of Veterans' Appeals (Board) reopened 
a claim for service connection for postoperative medullary 
carcinoma of the thyroid and remanded the reopened claim to 
the Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) for additional development.  A 
VA examination was conducted in August 2008, and the claim 
was denied in an October 2008 Supplemental Statement of the 
Case.

In August 2007, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge in 
Washington, DC.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran has any of the disorders specifically listed at 38 
C.F.R. § 3.309(e).

2.  The Veteran does not have postoperative medullary 
carcinoma of the thyroid that is causally related to service, 
including exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for postoperative 
medullary carcinoma of the thyroid, to include as due to 
exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 
101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Veteran was sent a letter in March 2006, prior to 
adjudication, that included the requirements needed to 
establish entitlement to service connection.  In accordance 
with the requirements of VCAA, the letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private medical records 
were subsequently added to the claims file.  

The Veteran was informed in a letter sent after the Board 
remand that a disability rating and effective date would be 
assigned if his service connection claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination and opinion 
was obtained in August 2008.
The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue on appeal.  The Veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim, including at his August 2007 hearing.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2008).  Given these matters of record, the Veteran 
has had a meaningful opportunity to participate in the 
development of the claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  


Analysis of the Claim

The Veteran seeks service connection for postoperative 
medullary carcinoma of the thyroid, to include as a result of 
exposure to Agent Orange.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and that the appeal will be 
denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of thyroid carcinoma, service 
connection may be granted if the disease is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  
38 U.S.C.A. § 1116(f) (West 2002 and Supp. 2007).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  The foregoing 
diseases shall be service connected if a Veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e).  

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran had service in Vietnam and, therefore, is 
presumed to have been exposed to Agent Orange.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Although 
postoperative medullary carcinoma of the thyroid is not part 
of the presumptive disorders warranting the granting of 
service connection under 38 C.F.R. § 3.309(e), due to 
exposure to herbicides, service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease is due to service.  38 
C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

The Veteran's service treatment records, including his 
November 1970 separation medical history and examinations 
reports, do not reveal any pertinent complaints or findings.   

The initial post-service medical evidence of cancer of the 
thyroid is not until September 2001, which is more than 30 
years after service discharge, when a nodule was found in the 
Veteran's thyroid and further testing showed it to be Stage 
III medullary carcinoma of the thyroid, for which the Veteran 
underwent a total thyroidectomy.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered 
along with other factors in the analysis of a service 
connection claim).  

According to an April 2006 statement from H.K.D., M.D., an 
endocrinologist, there are a number of tumors that have been 
linked to Agent Orange and others that have suggestive 
evidence of an association.  Dr. D noted that because 
medullary thyroid cancer occurs at a relatively low incident, 
it would be hard to accumulate enough cases to prove whether 
there is an association or not.  Dr. D wished to support the 
inclusion of medullary thyroid cancer as a malignancy 
possibly associated with the Veteran's exposure to Agent 
Orange.

According to an August 2008 VA examination report, which 
included review of the claims file and review of over 70 
medical abstracts, about 80 percent of medullary thyroid 
cancer is sporadic, with the other 20 percent likely an 
inherited condition.  See Shipwash v. Brown, 8 Vet.App. 218, 
222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the Veteran's claims folder).  The examiner also 
noted that medullary thyroid cancer is only 3-5 percent of 
all thyroid cancers.  The examiner concluded that it was less 
likely (less than 50/50 probability) that the Veteran's 
medullary thyroid cancer was due to exposure to Agent Orange 
in service because the above noted search of the medical 
literature did not reveal any article in support of a causal 
connection between exposure to a herbicide and medullary 
thyroid cancer.  The examiner said that only the inherited 
cases have a known cause.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
evidence against the claim, especially the August 2008 VA 
opinion, to be more probative than the evidence in favor of 
the claim.  Consequently, service connection for 
postoperative medullary carcinoma of the thyroid is not 
warranted.

First, the April 2006 statement in favor of the claim from 
Dr. D is not based on a review of the claims file, as was the 
August 2008 opinion against the claim.  Shipwash, supra.  
Although the absence of claims file review by a private 
health care provider who submits an opinion is not 
dispositive, See e.g., Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008), this is not the only reason for denial 
of the claim.

Additionally, Dr. D noted only a "possible" association 
between the Veteran's medullary cancer of the thyroid and 
exposure to Agent Orange.  The United States Court of Appeals 
for Veterans Claims has held that the use of equivocal 
language such as "possible" makes a statement by an examiner 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (may or may not language by a physician 
is too speculative).

Finally, the Board notes that the VA opinion, unlike Dr. D's 
opinion, was based on an extensive review of the pertinent 
medical literature.

The Board has considered the Veteran's August 2007 testimony 
and his written contentions.  However, as a layperson without 
the appropriate medical training and expertise, the Veteran 
is not competent to render a probative opinion on a medical 
matter, such as whether he has a current disability related 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

The Board has also considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the Veteran's 
service-connection claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for medullary carcinoma of 
the thyroid is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


